                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR19-0146-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    CHRISTIAN FREDY DJOKO,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the government’s motion to extend the due date of
18   the government’s response to Defendant Christian Fredy Djoko’s motion to review and revoke
19   the magistrate judge’s detention order (Dkt. No. 64). Having considered the government’s
20   motion and the relevant record, the Court finds that an extension is necessary for the government
21   to adequately respond to Mr. Djoko’s motion. The Court also notes that Mr. Djoko’s counsel
22   does not oppose the government’s request for an extension of time. The Court therefore
23   GRANTS the government’s motion and ORDERS that 1) the government’s response date is
24   September 18, 2019, and 2) Mr. Djoko’s motion (Dkt. No. 58) is re-noted for September 20,
25   2019.
26           DATED this 10th day of September 2019.


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 1
                     William M. McCool
 1                   Clerk of Court
 2                   s/Tomas Hernandez
 3                   Deputy Clerk

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 2
